                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION


BRIAN G. HEYER,

              Plaintiff,
                                              Case No.: 1:19-cv-00015-WCG
       v.

EXPERIAN INFORMATION
SOLUTIONS, INC., ET AL.,

              Defendants.


                        DECLARATION OF MARIE G. BAHOORA


       I, Marie G. Bahoora, declare as follows:
       1.     I am an adult resident of the State of Wisconsin and am one of the attorneys

representing Defendant Experian Information Solutions, Inc. in the above-captioned matter.

       2.     I make this declaration based on personal knowledge of the facts stated.

       3.     Attached as Exhibits 1-4 are true and correct copies of the following unpublished

cases, which are cited in Defendants’ Joint Reply in Support of their Motion to Dismiss.

              Exhibit 1: Erien Frazier v. Experian Info. Sols., No. GLR-18-68, 2018 WL
                 6726311 (D. Md. Dec. 21, 2018)

              Exhibit 2: Matson v. Edfinancial Servs. LLC, No. 14-CV-1052-JPS, 2015 WL
                 5010515 (E.D. Wis. Aug. 21, 2015)

              Exhibit 3: Rosco v. Equifax Info. Servs., Inc., No. 1:14-CV-141, 2015 WL
                 5613203 (N.D. Ind. Sept. 23, 2015)

              Exhibit 4: Singleton v. Domino’s Pizza, LLC, No. DKC 11-1823, 2012 WL 245965
                 (D. Md. Jan. 25, 2012)




         Case 1:19-cv-00015-WCG Filed 04/15/19 Page 1 of 2 Document 23
       I declare under penalty of perjury that the foregoing is true and correct.


Dated this 15th day of April, 2019.            MICHAEL BEST & FRIEDRICH LLP



                                               /s/ Marie G. Bahoora
                                               Marie G. Bahoora
                                               MICHAEL BEST & FRIEDRICH LLP
                                               100 E Wisconsin Ave – Ste. 3300
                                               Milwaukee, WI 53202-4108
                                               Telephone: +1.414.271.6560
                                               Facsimile: +1.414.277.0656
                                               Email: mgbahoora@michaelbest.com

                                               Attorney for Defendant
                                               Experian Information Solutions, Inc.




                                       2
         Case 1:19-cv-00015-WCG Filed 04/15/19 Page 2 of 2 Document 23
